third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 --------------------- postf-124290-12 uilc date date to reid m huey associate area_counsel st paul large business international from michael j montemurro branch chief branch income_tax accounting subject ---------------------------------------------- ------------------------------ this chief_counsel_advice responds to your request for advice dated date issue does a taxpayer have actual or constructive receipt of relinquished_property rq sales proceeds for purposes of sec_1_1031_k_-1 of the income_tax regulations if the rq is security for lines of credit used to purchase the rq and for general business operations and the taxpayer’s qualified_intermediary must use the proceeds to pay down amounts the taxpayer owes on the lines of credit conclusion the taxpayer does not have actual or constructive receipt of the rq sales proceeds for purposes of sec_1_1031_k_-1 by reason of the nature of the security burden and the debt pay-down arrangement facts taxpayer rents equipment to customers for use in farming construction manufacturing and warehousing in taxpayer implemented a like-kind_exchange program lke program through which it defers the recognition of gain from the sale of its rental postf-124290-12 equipment taxpayer entered into a master exchange_agreement mea with a qualified_intermediary qi to engage in these multiple exchanges in its lke program the mea is the written_agreement between taxpayer and qi for qi to acquire the rq from taxpayer transfer the rq acquire the replacement_property rp and transfer the rp to taxpayer in the mea taxpayer makes a blanket assignment of its rights under sale and purchase contracts to qi and provides for written notification of the assignment to all parties taxpayer maintains lines of credit with two creditors the proceeds from the lines of credit are used to purchase rp however taxpayer also uses proceeds from these lines of credit for other business purposes not just the acquisition of rp pursuant to its agreements with these creditors all rental properties including properties relinquished and acquired in its sec_1031 exchanges as rq and rp secure the outstanding balances on the lines of credit from the time taxpayer acquires the property until it is sold the outstanding balances on the lines of credit are also secured_by taxpayer’s accounts_receivable and new equipment held by taxpayer for sale in the ordinary course of business all property is separately listed as collateral for one or the other but not both of the lines of credit the full value of the rental property secures the entire outstanding balances on the lines of credit the mea provides that taxpayer does not have the right to receive pledge borrow or otherwise obtain the benefits of money or other_property held by qi the mea also provides that qi must use the proceeds from the sale of rq to the pay down taxpayer’s outstanding balances on the lines of credit consequently the proceeds from the disposition of rq as part of any exchange under the mea are deposited directly into a joint qi taxpayer account and then immediately disbursed by qi to satisfy taxpayer's obligation on one or the other line of credit under this arrangement taxpayer uses borrowed funds to acquire rp and complete its exchanges applicable law sec_1031 of the code provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 of the regulations provides in part that in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives the like-kind replacement_property the transaction will constitute a sale and not a deferred postf-124290-12 exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 explains that except as provided in sec_1_1031_k_-1 relating to safe harbors for purposes of sec_1031 the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual or constructive receipt and without regard to the taxpayer's method_of_accounting the taxpayer is in actual receipt of money or property when the taxpayer actually receives the money or property or receives the economic benefit of the money or property the taxpayer is in constructive receipt of money or property at the time the money or property is credited to the taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given although the taxpayer is not in constructive receipt of money or property if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions the taxpayer is in constructive receipt of the money or property at the time the limitations or restrictions lapse expire or are waived in addition actual or constructive receipt of money or property by an agent of the taxpayer is actual or constructive receipt by the taxpayer under sec_1_1031_k_-1 a qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer further under sec_1_1031_k_-1 the agreement between the taxpayer and the qualified_intermediary must expressly limit the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary sec_1_1031_k_-1 provides that a qualified_intermediary is a person who-- a is not the taxpayer or a disqualified_person and b enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 requires that the exchange_agreement between the taxpayer and the qualified_intermediary provide that the taxpayer have no right to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary before the end of the exchange_period other than those provided in sec_1_1031_k_-1 and iii postf-124290-12 sec_1031 of the code provides in part that in an exchange that would be within the provisions of sec_1031 if not for the fact that the property received in the exchange includes non like-kind_property or money the gain if any to the recipient must be recognized but in an amount not in excess of the sum of the money and the fair_market_value of the non like-kind_property sec_1_1031_b_-1 of the regulations provides that consideration in the form of an assumption_of_liabilities or a transfer subject_to a liability is to be treated as other_property or money for the purposes of sec_1031 if in an exchange described in sec_1031 each party either assumes a liability of the other party or acquires property subject_to a liability then in determining the amount of other_property or money consideration given in the form of an assumption_of_liabilities or the receipt of property subject_to a liability is offset against consideration received in the form of an assumption of liability or transfer subject_to a liability thus when there are mortgages on both sides of the transaction the mortgages are netted and the difference becomes recognized gain boot to the party transferring the property subject_to the larger mortgage in example of sec_1_1031_k_-1 b the transferor of relinquished_property in a deferred_exchange transfers property that is encumbered with a dollar_figure mortgage to c on date c assumes the mortgage on that date on date b receives the replacement_property and assumes a dollar_figure mortgage encumbering the replacement_property the consideration received by b in the form of the liability assumed by c dollar_figure is offset by the consideration given by b in the form of the liability assumed by b dollar_figure the excess of the liability assumed by c over the liability assumed by b dollar_figure is treated as money or other_property thus as provided in sec_1031 b recognizes gain in the amount of dollar_figure section dollar_figure of revproc_2003_39 2003_1_cb_971 on joint accounts provides that a taxpayer engaged in an lke program will not be considered in actual or constructive receipt of proceeds from the sale of relinquished_property deposited into or held in a joint bank trust escrow or similar account in the name of the taxpayer and the qualified_intermediary or in an account in the name of a third party other than a disqualified_person as defined in sec_1_1031_k_-1 for the benefit of both the taxpayer and the qualified_intermediary if the account is used to collect hold and or disburse proceeds arising from the sale of relinquished_property for the benefit of the qualified_intermediary the agreement setting forth the terms and conditions with respect to the account requires authorization from the qualified_intermediary to transfer proceeds from the sale of relinquished properties out of the account and the agreement setting forth the terms of the taxpayer's and qualified intermediary's rights with respect to or beneficial_interest in the account expressly limits the taxpayer's postf-124290-12 rights to receive pledge borrow or otherwise obtain the benefits of proceeds from the sale of relinquished_property held in the joint account as provided in sec_1_1031_k_-1 section dollar_figure of the revenue_procedure further provides that the account may also be used by the parties for other purposes provided that the other use does not undermine the qualified intermediary's right to control the proceeds from the sale of relinquished_property analysis in the present case proceeds from the disposition of the rq are paid to the joint account controlled by taxpayer and qi the qi then disburses the rq proceeds to pay down the debt on the taxpayer’s lines of credit as required by the agreements with taxpayer’s lenders taxpayer then acquires rp by financing the acquisition with new debt in an amount that equals or exceeds the debt that encumbered the rq under its arrangements with qi and its lenders qi must use the rq proceeds but not proceeds from its accounts_receivable and new equipment sales to pay down lines of credit the field_attorney argues that these arrangements taken together violate sec_1_1031_k_-1 which generally prohibits a taxpayer from obtaining the benefits of the rq proceeds before the end of the exchange_period the field_attorney argues that the debt pay-down arrangement results in taxpayer actually or constructively receiving the rq proceeds before the end of the exchange_period under this argument taxpayer cannot defer the gain realized on its transfers of rq under sec_1031 we disagree with the field attorney’s position the facts in the present case are similar to the situation described in example of sec_1_1031_k_-1 in the example the taxpayer is relieved of debt on the transfer of rq and incurs debt on the acquisition of rp the example concludes not that the taxpayer has actually or constructively received all or a portion of the proceeds of the rq but rather that the boot received in the form of debt relief is offset by the debt assumed under the boot netting rules of sec_1_1031_b_-1 the gain required to be recognized by the taxpayer in example is the excess of the debt relieved on the transfer of the rq and the debt incurred on the acquisition of rp while there are differences between the facts in example and those in the present case the differences do not result in taxpayer having actual or constructive receipt of the rq proceeds for purposes of sec_1_1031_k_-1 in the present case the debt that is secured_by the rq is incurred not only to purchase rq but also for general business operations in contrast example provides only that the rq is encumbered by a mortgage of dollar_figure and does not discuss when or why the property was encumbered however the result in example should not change if the debt was incurred as a result of a refinancing of the rq the proceeds of which were used for general business operations that is we not aware of any authority for making a distinction along the lines of the purpose of the encumbrance or whether the taxpayer postf-124290-12 used the proceeds for more than the purchase of rq consequently the fact that the debt in the present case was incurred for more than the acquisition of the rq should not result in actual or constructive receipt of the rq proceeds when qi pays off the rq debt another difference between the facts of example and those of the present case is that the transferee of the rq in example assumed the rq debt whereas in the present case qi uses the rq proceeds to pay down the rq debt that fact however should not result in actual or constructive receipt of the rq proceeds in 74_tc_555 the tax_court held that proceeds from the disposition of rq can be used to pay off debt on the rq without triggering gain if the taxpayer incurs or assumes a liability on the purchase of rp that equals or exceeds the debt on the rq in barker which was decided before the issuance of deferred_exchange regulations of sec_1_1031_k_-1 the taxpayer received cash in the exchange but was contractually obligated by the transferee of the rq to use the cash to pay off the rq debt thus the tax_court held that the boot netting principle in sec_1_1031_b_-1 covers not just assumptions of debt but also situations in which the proceeds of the rq are used to pay off rq debt in the present case the fact that the rq debt is used not only to purchase rq but also for general business operations and the fact that qi uses the rq proceeds to pay down taxpayer’s lines of credit does not result in taxpayer being in actual or constructive receipt of the rq proceeds for purposes of sec_1_1031_k_-1 accordingly taxpayer’s exchanges will qualify as like-kind_exchanges under sec_1031 if taxpayer meets the other requirements of sec_1031 and the regulations thereunder case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views pursuant to sec_6110 of the code this document may not be used or cited as precedent please call ------------------------------at if you have any further questions
